                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 HECTOR G. BELTRE, JR.,                   :
                                          :
        Plaintiff,                        :         No. 3:18-CV-1117 (VLB)
                                          :
        v.                                :
                                          :            September 9, 2019
 COMMISSIONER OF SOCIAL                   :
 SECURITY,                                :
                                          :
        Defendant.                        :
                                          :

                MEMORANDUM OF DECISION DENYING
  MOTION TO REVERSE THE DECISION OF THE COMMISSIONER [ECF NO. 19]

      Before this Court is an administrative appeal filed by Plaintiff Hector G.

Beltre, Jr. (“Claimant”) pursuant to 42 U.S.C. § 405(g) following the denial of his

application for Title II Social Security Disability and Title XVI Supplemental Security

Income benefits.1     Claimant moves for an order reversing the decision of the

Commissioner of the Social Security Administration (“Commissioner”) and

remanding the case pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) on the basis that

ALJ Alexander Peter Borré gave too much weight to the evidence of Claimant’s

substance abuse, which, in the face of Claimant’s undisputed disability, caused the



1
   Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment
under [the Act].” 42 U.S.C. § 405(b)(1). The Commissioner’s authority to make such
findings and decisions is delegated to administrative law judges (“ALJs”). 20 C.F.R. §§
404.929 et seq. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. 20 C.F.R. §§ 404.967 et seq. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States District Court.
Section 205(g) of the Social Security Act provides that “[t]he court shall have power to
enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or
reversing the decision of the Commissioner of Social Security, with or without remanding
the cause for a rehearing.” 42 U.S.C. § 405(g).
ALJ to improperly deny Claimant disability benefits.2 See [ECF No. 19 (Mot. to

Reverse the Decision of the Comm’r)]. The Commissioner opposes this motion.

[ECF No. 25 (Mem. in Supp. of Mot. to Affirm the Decision of the Comm’r)]. For the

foregoing reasons, Claimant’s motion is DENIED and Commissioner’s Motion for

an Order Affirming the Commissioner’s Decision is GRANTED.

                                                               I.   Background

              Only the Commissioner has filed a Statement of Material Facts in this case.3

The Commissioner’s Statement of Material Facts accurately reflects the record and

is incorporated into this opinion.                                    The following facts derive from the

Commissioner’s Statement of Material Facts and the record.

              Claimant was born on March 29, 1981 and alleges his disability began on

March 25, 2011 when he was 29 years old. (R. 407). On September 15, 2014,

Claimant applied for SSDI and SSI benefits. (R. 10). At the time of the hearings4 on

September 26, 2017, and January 23, 2108, Claimant lived with his parents in

Manchester, Connecticut. (R. 88, 90, [ECF No. 1 at 6]).


2
  The Court’s Scheduling Order, [ECF No. 17], set the deadline for Claimant’s
Motion to Reverse/Remand on November 10, 2018. Claimant did not so file, which
led the Court to issue an Order to Show Cause on December 14, 2018, [ECF No. 18],
requiring Claimant to file his Motion to Reverse/Remand by December 21, 2018.
Claimant’s pro se handwritten Motion to Reverse/Remand was filed on March 18,
2019, [ECF No. 19], as a Motion for Reconsideration, which the Court has accepted
as a Motion to Reverse/Remand. See [ECF No. 22].
3
  The Commissioner moved to exceed the 20-page limit for the Statement of
Material Facts by nine pages, both due to the extensive administrative record in
this case “and because Defendant is mindful of Plaintiff’s pro se status and wishes
to err on the side of inclusivity.” [ECF No. 23]. The Commissioner attempted to
contact Claimant regarding the motion but was unsuccessful. Id. The Court
granted this motion, despite being unsure about Claimant’s position on the
Commissioner’s motion. [ECF No. 24].
4
  At both hearings Claimant was represented by counsel, but he filed his Complaint
and Motion to Reverse/Remand the Commissioner’s Decision pro se.
                                                                     2

                              A.     Medical History

        Claimant received psychotherapy and psychiatric treatment from Dr. Jose

Santos at the Connecticut Anxiety and Depression Treatment Center (“CADTC”)

from February 18, 2010 through August 2010. (R. 676-96). On intake on February

18, 2010 he reported anxiety and depression and reported marijuana use. (R. 685,

687).

        On June 11, 2010, Claimant was referred to admission in a “professional

program” at the Institute of Living (“IOL”), which is part of the Hartford Hospital

Mental Health Network, by his outpatient psychiatrist for increased depression and

anxiety, isolating, risky sexual behavior, feelings of guilt and worthlessness, poor

concentration, passive suicidal thoughts, and feelings of hopelessness. (R. 666).

His last day in the program was July 16, 2010. Id. Dr. Alfred Herzog, a supervising

psychiatrist, summarized Claimant’s treatment in the program in a treatment note

dated July 22, 2010. (R. 666-68). Dr. Herzog wrote that Claimant had a history of

alcohol abuse from age 22 through 25. (R. 666). He reported smoking cannabis

since age 17, five days a week, and then having a period of not using it. Id. He

used cocaine at that time twice a month. Id. Dr. Herzog stated that Claimant

minimized his substance use problems but agreed to abstain for the sake of the

program.    Id.   During the first two weeks in the program, Plaintiff reported

improvement, feeling less depressed and more hopeful, but by the third week, he

regressed. Id. He reported that his work place, from which he was on a leave of

absence, did not appreciate him, but the vocational counselor had heard from his

work place that they very much valued his work. (R. 666-67). Two urine drug

screens during his time in the program were positive for cannabis and negative for
                                         3

cocaine. (R. 667) Claimant admitted he had smoked marijuana occasionally while

in the program, but less than he had previously. Id. He was diagnosed with bipolar

disorder, cannabis dependence, cocaine abuse, history of alcohol abuse, asthma,

and gastroesophageal reflux disease (GERD). (R. 668). During his treatment, he

took lithium, which was ultimately discontinued, as well as Depakote and Klonopin,

which were continued at discharge. (R. 667). He was also prescribed Wellbutrin,

Lexapro, and omeprazole (an anti-acid medication used to treat GERD) at

discharge. Id. His condition on discharge was listed as: “Regressed, worsening

of symptoms.” (R. 668).

      On July 16, 2010, Claimant was admitted voluntarily from the IOL

professional day treatment program to in-patient care because he had been

“feeling increasingly depressed, increasingly anxious, and [had] suicidal ideation.”

(R. 670). Social worker Joette Johnson provided a discharge note summarizing

Claimant’s in-patient treatment at the IOL from July 16 through July 21. (R. 670-

73); see also (R. 674). She noted that by the time of discharge, Claimant “exhibited

an appropriate affect” and “was hopeful regarding the future.” (R. 672). “He denied

suicidal ideation,” was “cooperative” and “goal-directed,” and “reported positive

effects [from his] medications. Id. On discharge, he was given a post-hospital

treatment plan, advised to avoid alcohol and illicit substances, and was assigned

to the IOL dialectical behavioral therapy (DBT) program with a start date of July 23,

2010. (R. 672-75).

      Claimant tested positive for HIV in February 2011. (R. 699). His primary care

physician, Dr. Kenneth Abriola, gave him the results on March 2, 2011. (R. 735).



                                         4

Dr. Abriola increased Claimant’s Lexapro dose to 30mg and encouraged him to see

his therapist. (R. 736). Claimant denied suicidal ideation. Id.

       On March 29, 2011, Claimant told Dr. Abriola he was off his medications due

to not having health insurance.      (R. 733).   He was “alert,” “oriented,” and

“pleasant,” and his physical examination results were normal. Id. Dr. Abriola

discussed starting antiretroviral therapy and “strongly encouraged” Claimant “to

remain on his psychiatric medications.” (R. 734).

      Claimant saw Dr. Abriola again and reported an improved mood and

improved energy on April 27, 2011 and stated that he had been taking his

medications.   (R. 731).   He was alert, oriented, and pleasant, and a physical

examination was normal. (R. 731-32). He returned on May 13 to discuss his HIV

care plan. (R. 867). Examination results remained the same. (R. 867).

      Dr. Abriola provided a medical opinion dated June 8, 2011 regarding

Claimant’s mental functioning. (R. 744-46). He indicated that he had seen Claimant

every two to three months and as needed since March 2009, and that Claimant had

slightly improved during this time. (R. 744). Dr. Abriola indicated that Claimant

had diagnoses of bipolar disorder and moderate depression. Id. He took Lexapro

20 mg daily, Wellbutrin 300 mg daily, and Clonazepam 1 mg three times daily. Id.

Dr. Abriola stated that Claimant was in “no acute distress,” his speech was

“normal,” he had no hallucinations or delusions, and his decision-making was

“moderately impaired.” (R. 744-45). He indicated that Claimant was depressed and

anxious. (R. 745). Dr. Abriola opined that Claimant had a slight problem asking

questions or requesting assistance, getting along with others without distracting



                                         5

them or exhibiting behavioral extremes, and carrying out multi-step instructions.

(R. 746). He opined that Claimant had an obvious problem using appropriate

coping skills to meet the ordinary demands of a work environment, handling

frustration appropriately, interacting appropriately with others in a work

environment, focusing long enough to complete tasks, changing from one simple

task to another, and performing basic work activities at a reasonable pace. (R. 745-

46). He further opined that Claimant had a serious problem performing work

activity on a sustained basis. (R. 746). He opined that Claimant had no problems

in other areas of work activity. (R. 745-46).

      Dr. Abriola also provided an opinion dated June 8, 2011 regarding Claimant’s

physical impairments due to HIV. (R. 748-49). He reported that Claimant could

perform daily life activities and was responding to HIV treatment but had

“[d]ifficulties with participating in large group activities.” (R. 749).

      On June 10, 2011, Claimant was tearful and anxious when he saw Dr. Abriola.

(R. 727). He reported taking Klonopin regularly but was only taking 10 mg of

Lexapro per day.     Id.   He was alert, oriented, and pleasant.       Id.   Dr. Abriola

encouraged him to increase his daily dose of Lexapro to 30mg, as previously

instructed. (R. 728). His HIV infection continued to be asymptomatic. Id.

       David Schroeder, Ph.D., who indicated he had been treating Claimant since

February 24, 2010, provided an opinion regarding Claimant’s mental functioning on

June 30, 2011. (R. 752-55). He reported that Claimant had “racing thoughts” and

reduced memory and concentration, but that he was fully oriented. (R. 752). His

mood was depressed, and his affect was flat, but his insight and judgment were



                                            6

good. (R. 753). Dr. Schroeder opined that Claimant had from obvious to serious

problems in activities of daily living. Id. He opined that Claimant had no problems

getting along with others without distracting them or exhibiting behavioral

extremes, slight problems asking questions and responding appropriately to

others in authority, and an obvious problem interacting appropriately with others

in a work environment. (R. 754). He further opined that Claimant had no problems

carrying out single-step instructions, focusing long enough to finish assigned

tasks and activities, and changing from one simple task to another; a slight

problem carrying out multi-step instructions; an obvious problem performing basic

work activities at a reasonable pace; and a serious problem performing work

activity on a sustained basis. (R. 754). Dr. Schroder also submitted therapy notes

dating from February 2010 through June 2011, which reflect notations from an

initial session on February 24, 2010 discussing Claimant’s history of anxiety and

depression, and several sessions from March through June 2011. (R. 756-64).

      On July 21, 2011, Claimant returned to Dr. Abriola. (R. 774). A physical

examination was normal, and he was alert, oriented, and pleasant. Id. Claimant’s

mental health appeared to be stable, and Dr. Abriola noted that he would have to

address the issue of activating prescriptions from providers that Claimant was no

longer seeing. (R. 775).

      Claimant was admitted to the IOL on September 7, 2011 with suicidal

thoughts, noting stressors including his HIV diagnosis and having to live with his

parents because he had lost his job. (R. 803). He had stopped mental health

treatment after losing his job because he no longer had insurance. Id. On intake



                                        7

Amy Taylor, M.D., a psychiatrist, noted Claimant’s prior diagnoses of bipolar

disorder, cannabis dependence, and cocaine dependence, and noted that prior to

admission Claimant had been using marijuana and crack cocaine daily after

relapsing two months prior. (R. 803, 806). His admittance drug test was positive

for benzodiazepines, cocaine, opiates, and marijuana. (R. 803). During his hospital

admission, his medication was switched from Lexapro to Celexa because Celexa

was on the hospital formulary, and he was also prescribed Haldol 5mg twice a day

and Cogentin 0.5 mg twice a day. Id. He stabilized fairly quickly and reported that

his mood was good. Id. He was discharged on September 9, 2011, at which time

he denied suicidal or homicidal ideation, and reported feeling calmer with his

medication adjustments. Id. Dr. Taylor noted that this depressive episode was

most likely related to substance dependence and stated that “the reason he [was]

feeling better [was] that he [was] no longer using crack” cocaine. Id. He had a fair

response to treatment with therapy, coping skills groups, and medication

management. (R. 807). He was encouraged to abstain from illicit drugs in order to

maintain his mood and prevent repeat episodes of depression. (R. 803).

       Claimant had an intake assessment with social worker Heidi Friedland on

September 14, 2011. (R. 833). He admitted that prior to his inpatient treatment at

the IOL with Dr. Taylor he was using marijuana almost daily and was using $25-$50

worth of cocaine daily, and that his drug use had increased since February 2011.

(R. 837-38). Claimant said he did not believe he had this substance abuse problem

anymore. (R. 838). Mental status examination results indicated that Claimant was

well-groomed and cooperative, with good eye contact. Id. His speech was normal



                                         8

but pressured, and his thought process was intact. Id. He was fully oriented, and

his memory, judgment, and insight were intact (though it was also noted that his

memory was questionable because some of his reporting contradicted information

in his medical records). (R. 838, 841). He expressed suicidal ideation, but no plan.

(R. 839). His mood was depressed and anxious. (R. 841).

      Claimant returned to Dr. Abriola on September 28, 2011. (R. 875). His family

said he had been behaving oddly, but he had no memory of his behaviors. Id. He

was disgusted with himself and had thrown out all of his medication. Id. He was

alert, oriented, and pleasant, with pressured speech and intermittent tearfulness

and agitation. Id.

      On November 10, 2011, Dr. Abriola again noted that Plaintiff’s HIV was

asymptomatic and encouraged him to adhere to mental health treatment. (R. 719).

He also provided an opinion on Claimant’s mental impairments, stating that

Claimant had normal speech, but poor concentration and difficulty focusing. (R.

821). He was depressed and anxious and his decision-making was moderately

impaired. Id. Dr. Abriola opined that Claimant had no problem taking care of

personal hygiene or caring for his physical needs, and had a slight problem using

good judgment regarding safety and dangerous circumstances. Id. He opined that

Claimant had a serious problem handling frustration appropriately and a very

serious problem using coping skills to meet ordinary demands of a work

environment. Id. He noted that Claimant had difficulty accepting that he had a

mental health condition, and Dr. Abriola encouraged Claimant to adhere to a mental

health treatment plan. Id.



                                         9

      Claimant saw Dr. Abriola again on December 19, 2011. (R. 879). He had not

taken his psychotropic medications for a month and was not taking his HIV

medication. (R. 879, 880). He was alert and oriented, but his thought process was

somewhat “tangential.” (R. 879). His physical examination was normal. Id.

      On April 18, 2012, Claimant returned to Dr. Abriola for follow up HIV care. (R.

881). He continued to resist efforts to use medication for his bipolar disorder. Id.

He was alert, oriented, and calm, and physical examination results were normal.

Id. His HIV continued to be asymptomatic. Id. The following month, he reported

that he was feeling better mentally and working with his therapist but wanted to

stay off medications until November 2012 and was focusing on prayer. (R. 883,

885). His physical and mental status examination results continued to be normal.

(R. 884-85). Blood test results showed that Claimant’s CD4 count was 319, which

was below the normal range of 535-1451, and Dr. Abriola noted that Claimant

should clearly be back on antiviral therapy, but Claimant was reluctant to consider

any medications until after November 2012. (R. 885).

      Claimant saw Dr. Abriola again in October 2012.        (R. 890).   Mental and

physical examination results remained normal. (R. 891). He asked to resume HIV

treatment, so Dr. Abriola prescribed Truvada and Isentress. (R. 892). Claimant

remained off medication for his depression and bipolar disorder. Id. In December

2012, Claimant reported to Dr. Abriola that he was working two jobs. (R. 893).

Examination results remained normal.          Id.   He was still off psychotropic

medications. (R. 894).




                                         10

      In March 2013, Claimant told Dr. Abriola he was doing well with his new job.

(R. 898). At that appointment, as well as appointments in April and November 2013,

he continued to take his HIV medications and to refuse medications for depression

and bipolar disorder, and his examination results remained the same. (R. 899, 901-

02, 904-05).

      In March 2014, Claimant told Dr. Abriola that he had used crack cocaine that

week after an episode at work. (R. 907). He was alert and oriented, pleasant, calm,

and appropriate, and physical examinations were normal. Id. Dr. Abriola noted

that Claimant remained off medication for his mood disorders, and he was

concerned by Claimant’s paranoid ideation and cocaine use.           (R. 908).   He

cautioned Claimant against further use of cocaine. Id.

      Two weeks after reporting the episode of cocaine use, on March 21, 2014,

Claimant told Dr. Abriola that he had been fired from work and was having chest

pain related to anxiety. (R. 910). He had, however, obtained a new job that he would

be starting on April 7. Id. He stated that he had used other peoples’ Xanax and

would use alcohol if he could not get Xanax but denied using cocaine or crack

again. Id. His mental status and physical examinations remained normal. (R. 912).

Dr. Abriola prescribed clonazepam to treat Claimant’s mood disorder but noted that

historically he was not particularly adherent to his prescriptions. Id. He advised

Claimant to resume treatment with his therapist. (R. 912).

      Dr. Jesus Lago conducted a psychiatric assessment of Claimant for

Connecticut Disability Determination Services on November 11, 2014. (R. 934-37).

Claimant was calm, cooperative, polite, and respectful. (R. 934). His posture and



                                        11

gait were normal, and he had excellent grooming and hygiene. Id. Dr. Lago noted

that Claimant was an excellent historian. Id. Claimant reported that he had lost his

job in 2011 after it was revealed that he was HIV positive, after which he was

hospitalized for one week for depression. Id. He then had psychiatric care for 14

months. (R. 935). He reported that he did well with treatment and returned to work

and was doing well in his usual state of health until March 2014 (which, as other

records show, was when he began using crack cocaine). (R. 907, 934). He was not

taking psychotropic medications or receiving mental healthcare. (R. 934). He

reported being depressed for the last three to four months, and that he had been

anxious as well. (R. 935). He reported that he was taking HIV medications and

Klonopin. Id. He stated that he last used crack cocaine two months before and

marijuana one year before.     Id.   He had never been to a formal rehabilitation

program but had attended groups at his church. Id. He said he was not sure if he

would be able to work and he was tired of being harassed. (R. 935-36). He lived

with his parents, took care of his chores, did his activities of daily living, and

functioned independently. (R. 936).

      Dr. Lago’s November 11, 2014 mental status examination showed that

Claimant was relaxed, cooperative, and pleasant, with very good rapport. (R. 936).

His speech was normal rate, tone, and intensity, and he was coherent, logical, and

goal-directed. Id. His mood was “okay,” and his affect was appropriate. Id. He

reported being depressed five to six days out of seven for the past three to four

months. Id. He reported low energy and fluctuating appetite. Id. His cognition

was excellent, he was fully oriented, and he followed simple commands and



                                         12

instructions. Id. He was insightful, attentive, and well-focused. Id. Dr. Lago

assessed major depressive disorder, recurrent mild-to-moderate, crack cocaine

dependence in early full remission, and cannabis dependence in sustained full

remission. Id. Dr. Lago opined that Claimant had an excellent understanding of

his condition, his memory was intact, and he demonstrated sustained

concentration and persistence throughout the interview.        (R. 937).   His social

interaction with supervisors and coworkers has been excellent. Id. Dr. Lago

opined that in the short term, Plaintiff may have difficulty adapting to work setting,

but his prognosis was excellent, and that he had done very well with psychiatric

care and treatment in the past. Id.

      On January 7, 2015, Claimant had an intake assessment at CHR, a behavioral

health care provider, with therapist Christine Grant.       (R. 941).   He reported

uncontrollable anxiety and depression. Id. He was not working but was looking

for work and had been unemployed since March 2014. Id. He reported that he had

been feeling depression symptoms for the last year due to loss of work and the

murder of his uncle. Id. He stated that his anxiety was manageable until November

2014. (R. 942). He stated that he had not used drugs in the last 30 days, but he that

he used alcohol to help him relax and deal with depression. (R. 944). His drinking

was variable from week to week, and sometimes he did not drink, but sometimes

he had blackouts.      Id.   Mental status examination results were generally

unremarkable, including that Claimant was fully oriented, his thought process was

organized and clear, his psychomotor activity was normal, and his judgment was




                                         13

intact, but his immediate recall was poor. (R. 947). It was recommended that

Claimant begin individual therapy. (R. 972).

         On March 5, 2015, Claimant saw Dr. Abriola, who noted that Claimant had

had a manic episode and was hospitalized at Manchester Memorial Hospital (MMH),

where his urine tested positive for cocaine, and he reported that he had relapsed

on crack cocaine. (R. 990). Claimant was alert and oriented, with a flat affect, slow

speech, and a depressed mood. (R. 991).

         On March 6, 2015, Claimant saw therapist Shirley Higgins for assistance with

panic attacks, anxiety, and substance abuse issues. (R. 1361). Claimant reported

severe anxiety, as well as grief issues stemming from the murder of his uncle. (R.

1362).

         Claimant saw Dr. Teodora Andrei on March 10, 2015. (R. 954). The treatment

note indicated that Claimant had recently been to the emergency department with

chest pains and was found to be manic. Id. Claimant told Dr. Andrei that prior to

the emergency department visit, he was bingeing on cocaine for two days. Id.

When he was discharged from the hospital, he was supposed to follow up at

STEPS, but he only attended for three days because he did not tolerate going to

group therapy. Id. He had had three sessions with Ms. Higgins. Id. Claimant’s

mood was irritated but his thought process was organized. Id. He stated that he

had a couple of panic attacks since he was discharged from the hospital, and they

“just happened.”      Id.   Dr. Andrei noted that “[a]lthough he is aware of the

deleterious effects of cocaine on both the physical and mental health he is not




                                          14

accepting that his most recent psychiatric admission was related to his cocaine

abuse.” Id.

       On March 24, 2015, Claimant told Dr. Andrei that he had not abused alcohol

in over one week and had no cocaine since his most recent hospital admission. (R.

958). He was planning to take a trip to Nevada with his cousin at the end of March.

Id. Claimant reported having run out of 30 one-half milligram tabs of lorazepam

within one week, having taken more than recommended due to experiencing chest

pains. Id. Mental status examination results were unremarkable, and Claimant

stated that his anxiety had been less in the last week despite the fact that he had

not been taking his lorazepam. Id. He reported that for the past week, he was able

to calm himself down, and had decided to manage his anxiety by not taking so

much medication, but rather by deep breathing and relaxation techniques. Id.

       Claimant saw Dr. Andrei again on February 1, 2016. (R. 983). He had missed

the previous month’s appointment because he was working. Id. He was a little

anxious about his new job as a case manager but had been performing well. Id.

He reported sobriety from alcohol, cannabis, and cocaine, as well as good sleep,

and appropriate energy. Id. He had started jogging, which he said helped with his

anxiety. Id. Mental status examination results were normal. Id.

      Dr. Abriola submitted a letter dated February 24, 2016 reporting that Claimant

had no physical limitations that would affect his ability to do work-related activities

such as sitting, standing, walking, lifting, carrying, and bending, but that his mood

disorder would make it difficult for him to concentrate, remember instructions, and

handle work-related pressures. (R. 986).



                                          15

         Claimant returned to therapy with Ms. Higgins on June 20, 2016. (R. 1362).

Ms. Higgins noted that he had ended therapy in November 2015, after which he had

lost his job at a leasing agency because he did not receive a promotion, and then

got another job as a caretaker at a farm. Claimant stated that he liked his new job

at first but lost it after he relapsed on crack cocaine and alcohol. Id. Claimant got

another job as a case manager but felt that people were bullying him and was told

to either resign or be fired. Id. He was frustrated with himself for losing his job

and relapsing. Id.

         Claimant was hospitalized from June 20, 2016 to June 27, 2016 at St. Francis

Hospital. (R. 997, 1004). He was instructed to start weekly group counseling. (R.

1007).

         Claimant began an intensive outpatient mental health treatment program

(IOP) at Hartford Health Care on July 11, 2016, noting recent depression and

substance abuse. (R. 1332). A discharge report indicates that he initially engaged

well and participated in the program, but relapsed on crack cocaine after three

weeks, and then sustained a tooth infection that required surgery, after which his

attendance decreased. (R. 1334). He eventually returned to the program, but did

not fully re-engage, and eventually dropped out of the IOP. Id.

         Claimant had a CT scan with contrast of his neck on December 7, 2016 to

evaluate enlarged lymph nodes that worsened after a tooth extraction in October

2016. (R. 1137). The CT scan showed Claimant’s lymph nodes were enlarged, but

not infected. (R. 1138). Lymphoproliferative disorder, or uncontrolled proliferation

of lymph node cells, was strongly suspected. Id.



                                          16

      Claimant went to the emergency department at Manchester Memorial

Hospital (“MMH”) on December 13, 2016 complaining of chest pain, which was

precipitated by smoking crack cocaine. (R. 1149). Claimant reported he had been

bingeing on cocaine for the past couple of days and had been having problems

with crack cocaine for the past several months. Id. He was kept overnight and

discharged home in satisfactory condition. (R. 1153).

      Claimant began what was supposed to be a four-day series of therapy at

MMH on December 15, 2016 (R. 1131-33) after he had been drinking alcohol,

smoking marijuana and smoking crack cocaine “really bad” but was terminated

after one session after he failed to return to treatment. (R. 1134-36).

       On December 29, 2016, Claimant’s right cervical lymph node was removed.

(R. 1042).

      Claimant had a positron emission tomography (PET) scan on January 16,

2017 for suspected lymphoma. (R. 1139). The scan showed symptoms consistent

with Hodgkin’s lymphoma. Id. Claimant subsequently had a chemotherapy port

placed in his chest on February 6, 2017 for treatment of the lymphoma. (R. 1142).

Claimant tolerated the procedure well with no complications. (R. 1143).

       Claimant went to the emergency department at MMH on February 11, 2017

complaining of body pain, insomnia, restlessness, shortness of breath, headache,

and pain in his neck and chest. (R. 1157). He reported that he had been hiccupping

and retching since beginning chemotherapy. Id. It was noted that Claimant had a

history of smoking crack cocaine. (R. 1158). Claimant was admitted for pain

management. (R. 1182). It was unclear whether Claimant’s headache was an



                                         17

ongoing symptom of anxiety/bipolar disease, narcotic seeking behavior, or related

to his ongoing malignancies. (R. 1175). Dr. Michael Reale indicated that Claimant’s

pain was not explained by his lymphoma or chemotherapy. (R. 1186). Claimant felt

better by the next day after receiving IV fluids and valium and he was discharged

home on February 14, 2017. (R. 1193).

       Claimant went to MMH on February 15, 2017 at 2:44 a.m. complaining of

abdominal pain. (R. 1195-1200). An abdominal CT scan showed distended large

bowel loops filled with stool, consistent with constipation. (R. 1201-02). The CT

scan showed no acute inflammatory disease. (R. 1202). Claimant was diagnosed

with constipation. (R. 1203). He was found to be stable for discharge but became

combative and stated that they had not done anything for him and demanded

medication. Id. Claimant refused to leave the emergency department, and the

hospital called the police to remove him. Id.

       Claimant then went to Eastern Connecticut Health Network (“ECHN”)

Rockville General Hospital by ambulance from jail later on February 15, 2017 with

complaints of abdominal and chest pain and rectal bleeding. (R. 1014-16). He

stated that his symptoms began recently after his first chemotherapy treatment for

lymphoma the previous week. (R. 1015). Claimant was slightly agitated, but alert,

cooperative, and coherent. Id. Physical examination results were normal, and an

abdominal examination was benign. (R. 1016). Claimant’s family told doctors they

were concerned Claimant was seeking drugs. (R. 1018). He was discharged home

in stable condition with instructions to follow up with his doctor. Id. Claimant then

made suicidal statements to his family and threatened to jump out of a moving



                                         18

vehicle and returned to the hospital. (R. 1022, 1029, 1033). Claimant became

aggressive with the hospital staff, insisted on pain medication, and was placed in

restraints after throwing a water pitcher at a nurse. (R. 1023, 1029). A urine drug

screen was positive for benzodiazepines, and otherwise negative. (R. 1031-32).

Claimant’s sister and mother reported that they believed he had been abusing pain

medications. (R. 1034).

      Claimant was admitted to the Hartford Hospital’s Institute for Living on

February 17, 2017 and discharged the following day. (R. 1337). While there, he

complained of chest pain and anxiety, reported pain at his chemotherapy port site,

and threatened to pull out his port, although treatment notes indicate that there

was nothing wrong with his port. (R. 1338). He had been prescribed Ativan for

anxiety but was using 4-5mg per day instead of the prescribed 1-2mg per day,

causing him to run out. (R. 1338). He used diazepam after his Ativan ran out, and

notes indicate that this put him at high risk for benzodiazepine withdrawal. (R.

1339). It was also recommended that he be placed on an assessment for alcohol

withdrawal. (R. 1337).

      Claimant was admitted to Hartford Hospital on February 19, 2017 for

evaluation of chest pain and anxiety. (R. 1049). It was noted that he was currently

on chemotherapy for Hodgkin’s lymphoma. (R. 1049, 1059). He was medically

cleared and then transferred for evaluation of depression after making suicidal

statements and threatening to pull out his chemotherapy port. (R. 1050). He was

discharged on February 23, 2017. (R. 1052).




                                        19

      Claimant returned to the emergency department at Hartford Hospital on

February 26, 2017 complaining of chest pain. (R. 1063). He reported that his chest

pain had become more frequent since he ran out of Ativan.            Id.   Physical

examination results were normal. (R. 1064-65). Dr. Adam Wise indicated that this

was likely psychosomatic pain but took steps to rule out pulmonary embolism due

to Claimant’s recent cancer diagnosis and found no acute cardiopulmonary

problems. (R. 1065, 1072). Claimant was discharged later that day with no signs

or symptoms of serious physical impairments. (R. 1085-86).

      From February to April 2017 Claimant underwent three rounds of

chemotherapy to treat his lymphoma under the supervision of oncologist Dr.

Firschein. (R. 1093-1115).

      An April 24, 2017 PET scan showed that Claimant had a positive response to

his lymphoma treatment, and that his cancer was in remission. (R. 1294).

      When Claimant saw Dr. Firshein for follow-up on May 3, 2017, Dr. Firshein

indicated that Claimant would proceed with another course of chemotherapy as

part of the plan for a total of six courses. (R. 1322). He noted that Claimant was

doing well. Id.

       On May 18, 2017, Claimant saw Dr. Tilla Ruser for psychiatric medication

management. (R. 1345). He reported that he had a relapse, took cocaine and

opioids, and became “really suicidal.”      Id.   Dr. Ruser noted that “[o]verall,

[Claimant] greatly minimizes his substance use.”          Id.   On mental status

examination, memory, attention, and concentration were impaired. (R. 1347).




                                       20

         Claimant was admitted to Hartford Health Care Institute for Living on June

15, 2017 after his sister found him in his room surrounded by empty pill bottles in

an apparent suicide attempt. (R. 1353, 1356). He also tested positive for cocaine.

(R. 1356). He had no emergent physical conditions. (R. 1357). Claimant responded

well to treatment for his depressed mood, suicidal ideation, and substance abuse.

(R. 1358). By the time of his discharge on June 19, 2017 he was pleasant and

cooperative, and his attention, concentration, insight, and judgment were good.

(R. 1353).

         On June 20, 2017, Claimant returned to Dr. Ruser for medication

management. (R. 1349). Claimant reported ongoing cocaine use, which led him to

feel more depressed with suicidal thoughts and to overdose on pills. Id. His

memory, attention, and concentration were impaired. (R. 1351). Dr. Ruser noted

that he was restarted on Ativan during an inpatient treatment program, despite a

“severe benzodiazepine addiction,” and she told Claimant that she would not

prescribe him Ativan unless he would accept daily nursing visits in his home. (R.

1349).

         Claimant had in-home psychiatric nursing care from June 23, 2017 to June

30, 2017 to assist with medication compliance. (R. 1224-25, 1226-70). He had

recently overdosed on Ativan and Trazodone after a cocaine binge, after which he

became increasingly depressed and psychotic. (R. 1227). It was noted that his

psychosis was likely exacerbated by illicit drug use. (R. 1228). He reported that he

smoked and snorted cocaine and drank a moderate amount of alcohol. Id. Nurse

Nancy Ralph wrote in progress notes from June 23 that she requested to do a



                                         21

physical therapy/occupational therapy evaluation, which was suggested due to

Claimant’s complaints of fatigue and generalized body aches after chemotherapy,

but Claimant declined and said he did not feel he needed it. (R. 1227). Nurse Ralph

noted that Claimant had no functional limitations or muscle strength limitations,

and that a musculoskeletal evaluation was within normal limits. (R. 1233).

      Claimant began psychotherapy with social worker Ursula Chock-Harris on

July 17, 2017. (R. 1297). Ms. Harris noted that Claimant had been clean for one

month following a relapse in June. (R. 1297). A mental status examination indicated

that Claimant was depressed, and that his recent memory was impaired, but results

were otherwise normal. (R. 1300). At an appointment the following month on

August 21, Claimant reported continued abstinence from drugs. (R. 1302). He was

somewhat anxious and depressed, but mental status examination results were

otherwise normal. Id.

      On September 7, 2017, Claimant saw Dr. Abriola for follow-up. (R. 1365). He

had completed chemotherapy and reported feeling improved overall with the end

of chemotherapy but was having some daytime fatigue. Id. His HIV remained

asymptomatic. (R. 1367).

      Claimant saw Ms. Harris for therapy again on September 19, 2017. He

reported that he had been struggling with his mood, and Ms. Harris recommended

that he go for walks or volunteer. (R. 1392). A mental status examination showed

lethargy due to fatigue and a depressed mood, but his memory, concentration,

judgment, and insight were intact. Id.




                                         22

       On December 7, 2017, Claimant returned to the emergency department at

Hartford Hospital for a psychiatric evaluation after he threw his brother’s stereo

because he thought it was too loud. (R. 1405). His family reported that his behavior

had been very unpredictable.       Id.   Claimant reported that his doctor had

discontinued his Ativan for anxiety, and that he was frustrated by not having his

antianxiety medication. Id. He denied drug or alcohol use. Id. When a nurse

attempted to give him Atarax, he became agitated and screamed that he wanted

Ativan. (R. 1413). Toxicology screens were negative. (R. 1414).

       Claimant went to the emergency department at Hartford Hospital on

December 22, 2017 complaining of having chest pain for one week. (R. 1432). He

felt that he was having more panic attacks triggering chest discomfort since being

taken off Ativan. Id. Claimant became belligerent and abusive toward the hospital

staff and had to be removed by security and put in restraints. (R. 1434, 1439).

Claimant sustained a nasal fracture as a result of his encounter with security. (R.

1441-42, 1448). Claimant was given multiple doses of Ativan as well as Haldol in

an attempt to calm his outburst. (R. 1444).

                    B.    Claimant’s Initial Hearing Testimony

      At the first hearing on September 26, 2017, Claimant testified that he was 6’

tall and weighed 236 pounds. (R. 88).         He graduated from the University of

Connecticut with a bachelor’s degree in urban psychology. (R. 92). He testified

that he lives with his parents and does not have a driver’s license because he gets

“dizzy.” (R. 90-91). Claimant wore a mask to the hearing and reported that he does

not like to take the bus or be around crowds because his low white blood cell count



                                         23

causes him to be prone to infection.       (R. 91-92).   He had prior employment

experience as a front desk clerk and night auditor for a hotel, a head concierge for

an apartment building, a live-in caretaker, a visiting caretaker, a leasing agent, and

a case manager. (R. 92-97, 107, 108).

      Claimant testified to stopping work in 2016 because he could not focus on

his work and did not have the “mental capacity” to do it. (R. 97, 118). Contrary to

Claimant’s report, Ms. Higgins’ treatment notes indicated that in 2016 Claimant lost

his job at a leasing agency because he did not receive a promotion and lost his

next job that year as a caretaker at a farm after he relapsed on crack cocaine and

alcohol.   (R. 1362) Claimant testified to taking various prescription medications,

including Wellbutrin XR 150 milligrams, Gabapentin, Lexapro 20 milligrams,

Topamax 100 milligrams, and Ativan. (R. 98).

      Claimant testified his sister found him ready to commit suicide by

overdosing in June of 2017. (R. 100). He also testified he did not have a substance

abuse problem, because he only used drugs to help him cope with pain; “I don’t

have a problem with drugs.” (R. 101, 111).

      Claimant testified that he did chores at home, made meals, and did some

gardening, although that tires him out. (R. 103, 116). He also cared for his dog with

help from his mother. (R. 105).

      Claimant testified that he lived with his cousin in Nevada in 2014 or 2015 but

could not stay there due to anxiety attacks that he described as a “wave” or a

“tsunami.” (R. 106).

                C.     Vocational Expert’s First Hearing Testimony



                                         24

      At the first hearing on September 26, 2017 Dennis King testified as a

vocational expert. (R. 119-24). He testified that Claimant's past work was as a front

desk clerk and night auditor, DOT 238.367-038, with an SVP of 4, and DOT 210.382-

054, with an SVP of 5; concierge, DOT 238.367-030, with an SVP of 4; resident care

aide, DOT 355.377-018, with an SVP of 6; and home health aide, DOT 354.377-014,

with an SVP of 3. (R. 120-21).

      For a first hypothetical, ALJ Borré asked the vocational expert to assume a

person who had no exertional limitations but was limited to performing simple and

repetitive tasks in an environment that did not call for interaction with the public,

only occasional interaction with coworkers and supervisors, and no climbing of

ladders, ropes, or scaffolds, or hazards such as unprotected machinery or

unprotected heights, with no exposure to concentrated dusts, gas, and fumes and

only occasional temperature extremes. (R. 121). When asked what work such a

person could do, the expert testified that such limitations would rule out all of

Claimant’s past work but such an individual could perform the job of order picker,

DOT 922.687-058, medium, with an SVP of 2, with 1,807,200 jobs in the national

economy; prep-cook, DOT 317.687-010, medium, with an SVP of 2, with 873,900

jobs in the national economy; and dish washer, DOT 318.687-010, with a SVP of 2,

medium, with 540,200 jobs in the national economy. (R. 122).

      Next, the ALJ asked the expert to apply the factors from the first hypothetical

except limit the individual to the light, not medium, level. (R. 122-23). The expert

testified that such an individual could perform the job of garment sorter, DOT

222.687-014, but that the numbers would be reduced to about 54,700 in the national



                                         25

economy. (R. 123). He testified further that such an individual could perform the

work of a mail sorter, DOT 209.687-026, with an SVP of 2, with 98,900 jobs in the

national economy; and laundry worker, DOT 302.685-010, with an SVP of 2, with

231,200 jobs in the national economy. (R. 123).

      ALJ Borré posed a third hypothetical with the same limitations as those

contained in the second hypothetical but with the additional restriction of being

unable to interact appropriately with coworkers approximately 10 percent of the

time. (R. 123). The expert testified that no jobs would be available to an individual

with that additional limitation. (R. 123-24). ALJ Borré posed another hypothetical

with the same limitations as those contained in the second hypothetical but with

the additional restriction of being off-task 15% of the work day due to either anxiety

or physical issues that would cause that individual to have to leave the work area.

(R. 124). The expert testified that no jobs would be available to an individual with

that additional limitation. (R. 124). Finally, ALJ Borré posed another hypothetical

with the same limitations as those contained in the second hypothetical but with

the additional restriction of being out of work consistently two times a month. (R.

124). The expert testified that no jobs would be available to an individual with that

additional limitation. (R. 124).

                D.     Medical Expert’s Second Hearing Testimony

      At the second hearing on January 23, 2018 Dr. Billings Fuess, a

psychologist, testified as a medical expert. (R. 52-74). Dr. Fuess first noted that

Claimant had a history of bipolar disorder, major depression, generalized anxiety,

cannabis dependence, and cocaine abuse. (R. 57). Dr. Fuess noted that Claimant



                                         26

went to the emergency room on one occasion in 2011 with suicidal ideation. (R.

58). In 2014, Dr. Fuess noted, Dr. Lago examined Claimant and found his cognitive

status to be “excellent,” although he had mild to moderate depression, and his

substance abuse disorder was in remission. (R. 58-59). He also noted that later, in

December 2016, Claimant was examined and reported that he was “smoking $100

of cocaine per day.”     (R. 59).   After reviewing several other examinations of

Claimant from 2015 to 2017, ALJ Borré asked Dr. Fuess if Claimant’s diagnoses in

total encompassed “bipolar disorder, major depressive disorder, general anxiety,

and PTSD, as well as substance abuse,” and Dr. Fuess agreed that they did. Id.

      Next, ALJ Borré asked Dr. Fuess about Claimant’s functional limitations. Dr

Fuess opined that Claimant had mild or slight independent or individual limitations.

(R. 62). Dr. Fuess also opined that if Claimant takes his prescribed medications

and abstains from substance abuse, he has a mild limitation regarding social

interactions generally, with moderate limitations concerning concentration,

persistence and pace. (R. 62-63). As far as adapting to changing circumstances,

Dr. Fuess opined that Claimant has a moderate limitation. (R. 63). Overall, Dr.

Fuess did not think that Claimant, when abstaining from substance abuse, met a

listing, specifically 12.04. 12.06, and 12.15 for trauma related disorders, but did note

Claimant’s limitations in “his ability to manage excessive stress, high-demand,

frequent changes in assignments, . . . and in being able to manage with, again,

frequent high-stress types of job situations.”       (R. 64).   Dr. Fuess opined that

Claimant would be “capable of psychologically functioning” in “[r]outine, simple,

repetitive types of tasks.” (R. 64-65). ALJ Borré asked Dr. Fuess if Claimant could



                                          27

interact with the public in a job and Dr. Fuess opined that “if he’s on medications,

properly medicated, I think he would be capable of infrequent interaction with the

public.”   (R. 65).   He also opined that Claimant could interact properly with

coworkers with only a mild limitation if he was “on medication and abstaining from

substance abuse.” (R. 65-66). When ALJ Borré asked if Claimant’s alcohol and

substance abuse “contribute to his limitations,” Dr. Fuess opined that “crack

cocaine and cocaine were the primary substances that would lead to agitation and

behavioral change.”     (R. 66).   ALJ Borré again asked Dr. Fuess if Claimant’s

substance abuse would increase his limitations, Dr. Fuess said “I think so” and

noted that doctors had advised Claimant to “abstain from drugs in order to

maintain stable mood” and that when he had suicidal ideation, it was when

Claimant was “using crack cocaine and marijuana daily.” (R. 67).

        Claimant’s counsel asked Dr. Fuess if Claimant “would have any times of

off-task behavior if he were to be in a job setting?” (R. 67-68). Dr. Fuess answered

that if the job entailed “simple, routine, well-learned, and repetitive tasks” there

would be a “low likelihood.” (R. 68). “If he was properly medicated, none. Very

low.”    Id.   Claimant’s counsel pointed out that one medical provider rated

Claimant’s “ability to perform work activity on a sustained basis eight hours per

day, five days per week” was rated as a “four,” or “serious problem,” but Dr. Feuss

stated “that statement is not consistent with the treatment notes.” Id. When asked

whether, if for a legitimate medical reason, such as chemotherapy, Claimant having

to eliminate his psychiatric drugs would increase his limitations, Dr. Feuss said

yes, “without his medications . . . he would have more impairments. Maintaining



                                         28

attention, concentration.     Very limited task complexity.   Moderate to marked

[limitations].” (R. 72-73).

      ALJ Borré asked Dr. Feuss if there was evidence in the record to support

Claimant’s alleged start of disability date of March 25, 2011, and Dr. Feuss

responded that there was. (R. 73).

               E.     Vocational Expert’s Second Hearing Testimony

      ALJ Borré first made a finding that Claimant was unable to perform his past

relevant work due to his limitations. (R. 75). ALJ Borré then asked vocational

expert Dr. Sachs to assume a person who had no exertional limitations but was

limited to performing simple and repetitive tasks in an environment that did not call

for interaction with the public, no strict production quotas, only occasional

interaction with coworkers and supervisors, and no climbing of ladders, ropes, or

scaffolds, or other hazards, and no exposure to concentrated dusts, gas, and

fumes and only occasional temperature extremes. When asked what “other” work

such a person could do, Dr. Sachs stated that the person could be a “hand packer

at the unskilled, medium level,” DOT 920.587-018, with 109,000 jobs in the national

economy; production worker, unskilled, medium level, DOT 762.684-026, with

60,000 jobs in the national economy; and production inspector, unskilled, medium

level, DOT 369.687-014, with 15,000 jobs in the national economy.

      ALJ Borré asked Dr. Sachs to assume the same restrictions but restrict the

hypothetical person to only “light” jobs. Dr. Sachs responded that this person

could be a hand packer at the unskilled, light level,” DOT 920.687-018, with 210,000

jobs in the national economy; production worker, unskilled, light level, DOT



                                         29

723.684-018, with 131,000 jobs in the national economy; and production inspector,

unskilled, light level, DOT 762.687-014, with 79,000 jobs in the national economy.

      ALJ Borré posed another hypothetical to Dr. Sachs with the same limitations

but with the additional restriction of being off-task 15 percent of the work day due

to either anxiety or physical issues that would cause that individual to have to leave

the work area at frequent and unpredictable intervals. (R. 77). Dr. Sachs testified

that no jobs would be available to an individual with that additional limitation at any

exertion level. Id. ALJ Borré posed a final hypothetical with the same limitations

as those contained in the first hypothetical but with the additional restriction of

being unable to interact appropriately with coworkers approximately 10 percent of

the time. Id. Dr. Sachs testified that no jobs would be available to an individual

with that additional limitation at any exertion level. Id. Dr. Sachs gave the same

answer to a question about a worker who was out of work infrequently but

consistently. Id.

                    F.    Claimant’s Second Hearing Testimony

      Claimant, when asked if he had anything else to discuss, stated that when

he goes to the doctor and when he used to go to work, he would groom himself

appropriately. He also stated that he can not work because he has “social anxiety”

that makes him unable to focus on his work, and loss of concentration that makes

him unable to work. (R. 78). He also said that he finally realizes that he has mental

health problems such as bipolar disorder that he needs treatment for. (R. 79). He

also noted that completing college made him so “mentally exhausted” that it made

him sick. Id.



                                          30

                             II.    Procedural History

        On September 15, 2014, Claimant applied for SSDI and SSI benefits. (R. 10).

Claimant’s applications were denied initially on December 12, 2014 and upon

reconsideration on March 31, 2016. Id. On May 13, 2016, Claimant requested a

hearing. Id. ALJ Borré heard the case on September 26, 2017 and January 23,

2018. (R. 81, 47). On February 14, 2018, ALJ Borré issued a decision finding that

Claimant was not disabled within the meaning of the Social Security Act. (R. 7-30).

On May 10, 2018, the Appeals Council denied Claimant’s request for review making

ALJ Borré’s decision final. (R. 1-6). Claimant commenced this action on July 3,

2018.

                             A.    The ALJ’s Decision

        ALJ Borré made several findings in his decision on February 14, 2018 which

are subject to review by this Court. ALJ Borré determined that Claimant has not

engaged in substantial gainful activity for several 12-month periods since March

25, 2011, the alleged onset date, and has not engaged in substantial gainful activity

at all since April 1, 2016. (R. 13). He found that the Claimant suffers from the

following severe impairments: bipolar disorder, post-traumatic stress disorder,

major depressive disorder, polysubstance abuse, and Hodgkin’s lymphoma. Id.

ALJ Borré found that these impairments significantly limit Claimant’s ability to

perform basic work activities. Id. ALJ Borré also found that Claimant has HIV and

mild obstructive sleep apnea, but these conditions did not represent “more than

minimal, if any, limitations to his functional capacity,” and were “nonsevere

impairment[s].” (R. 14). The ALJ found that these impairments were non-severe



                                         31

because Claimant’s HIV was asymptomatic, and Claimant had not received

“significant care” for his sleep apnea. Id.

       ALJ Borré concluded that Claimant’s impairments, including the substance

abuse disorders, met the severity of sections 12.04, 12.06, and 12.15 in Appendix

1.   (R. 14).   First, ALJ Borré found that Claimant’s impairments satisfied the

“paragraph A” criteria because Claimant has a depressed mood, sleep

disturbance, psychomotor agitation, decreased energy, difficulty concentrating or

thinking, thoughts of death or suicide, and irritability. id. Second, ALJ Borré found

that Claimant satisfied the “paragraph B” criteria because Claimant has a “marked”

limitation with regard to concentrating, persisting, or maintaining pace, and has a

marked limitation with regard to adapting or managing himself. (R. 15).

       ALJ Borré also found that if Claimant “stopped the substance use, the

remaining limitations would cause more than a minimal impact on the claimant’s

ability to perform basic work activities; therefore, the claimant would continue to

have a severe impairment or combination of impairments. (R. 19). However, ALJ

Borré found that if Claimant stopped the substance abuse, he would not meet the

severity of sections 12.04, 12.06, and 12.15 in Appendix 1. Id. This is because

during periods of sustained sobriety Claimant was capable of engaging in work

activity, demonstrating significant ability to understand, remember and apply

information. (R. 20). He also demonstrated significant ability to interact with

others.   Id.   Claimant would have a “moderate” limitation, even if sober, in

concentrating, persisting, or maintaining pace, but the ALJ found that when sober

Claimant had no noted impairment to his attention or concentration. Id.



                                         32

      ALJ Borré ruled that if the Claimant stopped the substance abuse, he would

have a residual functional capacity (“RFC”) “to perform light work as defined in 20

CFR 404.1567(b) and 416.967(b) except “no climbing of ladders, ropes or

scaffolding, no exposure to unprotected hazards, occasional exposure to

temperature extremes, and no concentrated exposure to dust, fumes and gases.”

Id. Additionally, he could perform only simple, routine tasks, tolerate no interaction

with the public, occasional interaction with co-workers and supervisors,

occasional changes in work routine and perform no work involving strict

production quotas. (R. 21).

      The ALJ considered the various opinion evidence contained in the record

and came to the following conclusions. First, ALJ Borré afforded great weight to

Dr. Fuess’s opinion at Claimant’s second hearing that during periods of active

substance abuse Claimant would experience increased limitations in his

functioning, particularly regarding his ability to maintain a stable mood. Dr. Fuess

had also opined that without medication and during substance abuse, Claimant

“would experience moderate to marked impairments in his ability [to] maintain

attention and concentration and adapt and mange himself, and moderate

limitations in his ability to maintain social interactions and understand, remember

and apply information.” (R. 18). ALJ Borré also gave great weight to the opinion

of Claimant’s treating physician Dr. Abriola, who opined that during periods of

active substance abuse, Claimant would experience some significant limitations to

his functional capacity, while during periods of sobriety, he would demonstrate

improvement in in his mental status, an ability to return to work activity. (R. 19).



                                         33

ALJ Borré also gave great weight to the opinion of Claimant’s treating physician

Dr. Lago, who endorsed a history of depression, but noted that following treatment,

Claimant’s mood improved, and he was able to return to work. (R. 26). Dr. Lago’s

opinions were generally consistent with those of Dr. Fuess. Id.

       Next, the ALJ gave partial weight to the opinion of David Schroeder, Ph.D.,

who treated Claimant in mid-2011. Id. Dr. Schroeder opined that during a period

of active substance abuse Claimant experienced increased limitations to his

functional capacity, which was generally consistent with Dr. Fuess’ opinion. (R.

19).

       ALJ Borré gave little weight to the opinions of non-examining state agency

consultants, who found Claimant’s mental health impairments to be non-severe,

because the opinions were inconsistent with the medical evidence, and the

opinions were offered before some of the more recent medial history, “showing

ongoing signs and symptoms of the claimant’s mental health impairments,

supporting a determination that they are severe determinable impairments.” (R.

26-27).

       After making the RFC determination, ALJ Borré found that even if he stopped

the substance abuse, Claimant would be unable to perform any past relevant work

as a front desk clerk, night auditor, concierge, resident care aide, or home health

aide. (R. 28). In considering the Claimant’s “age, education, work experience, and

residual functional capacity,” ALJ Borré determined that if he stopped abusing

controlled substances, there existed a significant number of jobs in the national

economy that Claimant could perform. (R. 29). At the hearing, ALJ Borré asked



                                        34

the vocational expert a hypothetical of the possible jobs for a person with

Claimant’s “age, education, work experience” who is limited to the light exertion

level and Claimant’s residual functional capacity.         Id.   The vocational expert

testified that jobs available to the hypothetical person included a hand packager, a

production worker, and a production inspector. Id.

      ALJ Borré determined that “[b]ased on the vocational expert’s testimony, the

undersigned concludes that, if the claimant stopped the substance use, he would

be capable of making a successful adjustment to work that exists in significant

numbers in the national economy. Because of this, ALJ Borré determined that

Claimant’s “substance abuse disorder is a contributing factor material to the

determination of disability because the claimant would not be disabled if stopped

the substance abuse. Because the substance abuse disorder is a contributing

factor material to the determination of disability, the claimant has not been disabled

within the meaning of the Social Security Act at any time from the alleged onset

date through the date of this decision.” (R. 30).

                                III.   Legal Standard

             “A district court reviewing a final . . . decision [of the Commissioner

of Social Security] pursuant to section 205(g) of the Social Security Act, 42 U.S.§

405(g), is performing an appellate function.” Zambrana v. Califano, 651 F.2d 842,

844 (2d Cir. 1981). “The findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, [are] conclusive . . . .” 42 U.S.C. § 405(g);

Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019) (“On judicial review, an ALJ’s

factual findings . . . ‘shall be conclusive’ if supported by ‘substantial evidence.’”)

(quoting 42 U.S.C. § 405(g)). Accordingly, the court may not make a de novo
                                           35

determination of whether a plaintiff is disabled in reviewing a denial of disability

benefits. Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the court’s function is to ascertain whether the Commissioner

applied the correct legal principles in reaching his/her conclusion, and whether the

decision is supported by substantial evidence. Johnson v. Bowen, 817 F.2d 983,

985 (2d Cir. 1987). Therefore, absent legal error, this Court may not set aside the

decision of the Commissioner if it is supported by substantial evidence. Berry v.

Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).       Further, if the Commissioner’s

decision is supported by substantial evidence, that decision will be sustained, even

where there may also be substantial evidence to support the plaintiff’s contrary

position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

      Thus, “[i]n reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Lamay v.

Astrue, 562 F.3d 503, 507 (2d Cir. 2009) (citing 42 U.S.C. § 405(g)). “‘Substantial

evidence’ is ‘more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)); Biestek, 139 S. Ct. at 1154

(“[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.”). “[A district court] must ‘consider the whole

record, examining the evidence from both sides, because an analysis of the

substantiality of the evidence must also include that which detracts from its

weight.’” Petrie v. Astrue, 412 F. App’x 401, 403–04 (2d Cir. 2011) (quoting Williams



                                         36

ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)).           “Even if the

Commissioner’s decision is supported by substantial evidence, legal error alone

can be enough to overturn the ALJ’s decision.” Ellington v. Astrue, 641 F. Supp.

2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir.

1987)).

         The Social Security Act establishes that benefits are payable to individuals

who have a disability. 42 U.S.C. § 423(a)(1). “The term ‘disability’ means . . . [an]

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . .” 42 U.S.C. § 423(d)(1). An

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment must be one which can be expected

to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

         In order to determine whether a claimant is disabled within the meaning of

the SSA, the ALJ must follow a five-step evaluation process as promulgated by the

Commissioner:

    1.      First, the [Commissioner] considers whether the claimant is currently
            engaged in substantial gainful activity (“Step One”).

    2.      If she is not, the [Commissioner] next considers whether the claimant
            has a “severe impairment” which significantly limits her physical or
            mental ability to do basic work activities (“Step Two”).

    3.      If the claimant suffers such an impairment, the third inquiry is whether,
            based solely on medical evidence, the claimant has an impairment
            which is listed in Appendix 1 of the regulations (“Step Three”).

    4.      If the claimant does not have a listed impairment, the fourth inquiry is
            whether, despite the claimant’s severe impairment, she has the Residual
            Functional Capacity (“RFC”) to perform her past work (“Step Four”).


                                           37

       5.             Finally, if the claimant is unable to perform her past work, the
                      [Commissioner] then determines whether there is other work which the
                      claimant could perform (“Step Five”).

Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (citing 20 C.F.R. § 404.1520).

              A claimant’s residual functional capacity (“RFC”) is determined by the ALJ’s

assessment of the claimant’s capacity to work, taking into consideration the extent

to which the claimant’s impairment(s) and related symptoms limit what the

claimant can do in a work setting. 20 C.F.R. §§ 404.1545; 404.1546. A claimant’s

RFC is “what an individual can still do despite his or her limitations.” SSR 96–8p,

Policy Interpretation Ruling Titles II and XVI: Assessing Residual Functional

Capacity in Initial Claims (“SSR 96–8p”), 1996 WL 374184, at *2 (S.S.A. July 2, 1996);

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96–8p). “Ordinarily,

RFC is the individual’s maximum remaining ability to do sustained work activities

in an ordinary work setting on a regular and continuing basis, and the RFC

assessment must include a discussion of the individual’s abilities on that basis.”5

SSR 96–8p, 1996 WL 374184, at *2.

              “A ‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or

an equivalent work schedule.” Id.; Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir.

2013) (defining RFC as “an individual’s ability to do sustained work-related





5
 The determination of whether such work exists in the national economy is made
without regard to: 1) “whether such work exists in the immediate area in which [the
claimant] lives;” 2) “whether a specific job vacancy exists for [the claimant];” or 3)
“whether [the claimant] would be hired if he applied for work.” Bowen v. Yuckert,
482 U.S. 137, 140 (1987) (internal quotation marks omitted).


                                                               38

physical and mental activities in a work setting on a regular and continued basis”)

(quoting SSR 96–8p, 1996 WL 374184, at *1).

         RFC is   a comprehensive “assessment based upon all of the relevant

evidence . . . [which evaluates a claimant’s] ability to meet certain demands of jobs,

such as physical demands, mental demands, sensory requirements, and other

functions.” 20 C.F.R. § 220.120(a). An ALJ must consider both a claimant’s severe

impairments and non-severe impairments in determining his/her RFC. 20 C.F.R. §

416.945(a)(2); De Leon v. Sec’y of Health & Human Servs., 734 F.2d 930, 937 (2d Cir.

1984).

         “At Step Five, the Commissioner must determine that significant numbers

of jobs exist in the national economy that the claimant can perform.” McIntyre v.

Colvin, 758 F.3d 146, 151 (2d Cir. 2014). “[W]ork which exists in the national

economy means work which exists in significant numbers either in the region

where such individual lives or in several regions of the country.” 42 U.S.C. §

423(d)(2)(A). Such work need not exist in the region where the claimant lives. C.F.R.

404-1566(a)(1).    While the claimant has the general burden of proving his or her

disability within the meaning of the Act, at Step Five, the burden shifts to the

Commissioner to show that there is other work that the claimant can perform.

McIntyre, 758 F.3d at 150 (citing Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 (2d

Cir. 2012) (per curiam)).

         Congress has determined that claimants are not entitled to disability benefits

if alcohol or drug abuse is a contributing factor material to their disability. 42 U.S.C.




                                           39

§ 423(d)(2)(c). On March 29, 1996, the Act was amended by Section 105(b)(1)(I),

Public Law No. 104-121, 110 Stat. 847 (1996) as follows:

      [a]n individual shall not be considered to be disabled for purposes of
      this title if alcoholism or drug addiction would (but for this
      subparagraph) be a contributing factor material to the
      Commissioner’s determination that the individual is disabled.

42 U.S.C. § 423(d)(2)(C). Substance abuse is a material factor if the individual would

be found not disabled if he stopped abusing substances. 20 C.F.R. §§ 404.1535,

416.935. In making this determination, the adjudicator must consider which of the

claimant’s current physical and mental impairments would remain if he stopped

using drugs and alcohol, and then, whether these remaining limitations would be

disabling. 20 C.F.R. §§ 404.1535(b)(2), 416.935(b)(2). In the Second Circuit the

claimant, not the Commissioner, bears the burden of proving that drug or alcohol

abuse was not a contributing factor material to the disability. Cage v. Comm’r of

Social Security, 692 F.3d 118, 125 (2012).

                                   IV.   Analysis

      Claimant moves for reversal or remand on the grounds that the ALJ gave too

much weight to the evidence of Claimant’s substance abuse, which, in the face of

Claimant’s undisputed disability, caused the ALJ to improperly deny Claimant

disability benefits. In response, the Commissioner argues that the ALJ’s proper

finding that Claimant’s substance abuse was a contributing factor to his disability

is supported by substantial evidence. The Court agrees with the Commissioner.

      There is substantial evidence in the record to support the ALJ’s finding that

Claimant’s substance abuse was a contributing factor material to Claimant’s

disability, and Claimant has failed to sustain his burden of producing evidence


                                         40

sufficient to demonstrate that his substance abuse was not material to his

disability.

A.     There was Substantial Evidence that, Absent Substance Abuse, Claimant
       Retained the Ability to Perform a Reduced Range of Light Work

       Claimant’s argument that the ALJ erred by not awarding disability benefits

is incorrect and unsupported by the evidence.         The ALJ properly discussed

substantial evidence supporting his determinations.

       Consistent with 20 C.F.R. §§ 404.1535, 416.935 and Social Security Ruling

(SSR) 13-2p, after determining that Claimant’s severe impairments included

polysubstance abuse and that Claimant’s mental impairments met the criteria for

Listings 12.04 (depressive, bipolar and related disorders), 12.06 (anxiety and

obsessive-compulsive disorders), and 12.15 (trauma- and stressor-related

disorders), the ALJ evaluated whether Claimant would be disabled absent

substance use. See (R. 19-30); 20 C.F.R. §§ 404.1535(a), 416.935(a) (“If we find that

you are disabled and have medical evidence of your drug addiction or alcoholism,

we must determine whether your drug addiction or alcoholism is a contributing

factor material to the determination of disability.”); SSR 13-2p, 2013 WL 621536

(Feb. 20, 2013). The ALJ discharged this duty and, based on the medical evidence

in the record, correctly determined that absent substance use, Claimant would

retain the capacity for a reduced range of light work, and that therefore the Claimant

was not disabled. (R. 30). Substantial evidence supports the ALJ’s determination,

and it must, therefore, be affirmed.

       1. Substantial Evidence from Periods of Abstinence Supports the ALJ’s
          Determination that Substance Abuse was Material to Claimant’s Mental
          Impairments Meeting the Listings


                                         41

      The ALJ cited substantial evidence in support of his determination that,

absent substance use, Claimant would be able to perform a reduced range of

light work. (R. 21). Regarding Claimant’s mental capacity, the ALJ gave great

weight to the opinion of Dr. Billings Fuess. (R. 25-26). Dr. Fuess, a psychological

expert who testified at Claimant’s January 2018 hearing after reviewing

Claimant’s medical records, opined that Claimant’s alcohol and substance use

contributed to his mental limitations, as evidenced by relapses documented in

the medical record, noting that periods of cocaine and crack cocaine use led to

agitation and behavioral changes. (R. 66); 20 C.F.R. §§ 404.1527(c)(3),

416.927(c)(3) (generally, the more a source provides evidence in support of an

opinion, the more weight will be given to that opinion). Dr. Fuess opined that

during periods of remission from substance use, Claimant had no more than mild

limitations in understanding, remembering, and applying information. (R. 62). He

opined that Claimant, when not abusing substances, had no more than a mild

limitation in interacting with others, noting his cooperation at the consultative

examinations. (R. 62). Dr. Fuess opined that Claimant could perform simple,

routine, repetitive-type tasks; that if Claimant was taking his medication, he could

interact infrequently with the public; and that if he was abstaining from

substances and taking medication, he could interact appropriately with

coworkers. (R. 65-66)..

      The ALJ properly afforded great weight to Dr. Fuess’s opinion. The ALJ

noted that Dr. Fuess was an acceptable medical source who was also an expert in

Social Security disability evaluation. (R. 26) (citing 20 C.F.R. §§ 404.1527, 416.927);


                                          42

see 20 C.F.R. §§ 404.1527(c)(5), 416.927(c)(5) (ALJ will consider a medical source’s

specialization when weighing medical opinion).        He further explained that Dr.

Fuess’s opinion was generally consistent with the totality of the record, which

showed improvement and stability in Claimant’s mental impairments when

Claimant was compliant with treatment recommendations and abstained from illicit

substances, and that he was able to engage in work activity during such periods.

(R. 26) (citing R. 455-62 (showing earnings of $4234.46 in 2012; $17,948.87 in 2013,

$3497.48 in 2014; $4458.00 in 2015; and $7822.98 in 2016)).

      The medical records the ALJ referred to as supportive of Dr. Fuess’s

opinions generally reflect stable psychiatric functioning and notations from his

providers that he was doing well during periods of abstinence from substance

abuse, and that his cognitive functioning was intact during such periods. (R. 26)

(citing R. 825 (Dec. 2011 - “doing generally well”); R. 827 (Nov. 2011 – upset mood,

but alert and fully oriented, with fair insight and judgment); R. 883 (May 2012 –

“reports feeling better mentally. ‘Learning to control it.’ Anxiety is a problem. . . .

Wants to stay off meds until November 2012.”); R. 934-37 (Nov. 2014 – Dr. Lago’s

mental status examination noting that Claimant had not used drugs for two

months, showing that Claimant’s cognition was excellent, he was fully oriented, he

could follow simple commands and instructions, and was insightful, attentive, and

very well focused); R. 979 (Nov. 2015 – Claimant reported that he was doing well

and was medication compliant, with no panic attacks or substance abuse, and was

working a part-time job); R. 983 (Feb. 2016 – Claimant reported he had a new job as




                                          43

a case manager, had not used any drugs or alcohol, had good sleep, appetite, and

energy; mental status examination results were within normal limits)).

      The ALJ also explained that the medical records were consistent with Dr.

Fuess’s assessment that Claimant at times engaged in substance abuse and failed

to follow treatment recommendations, which negatively impacted his ability to

function. (R. 26) (citing R. 892 (Oct. 2012 – “He remains off of medications for

depression and bipolar disorder.”); R. 899 (same); R. 908 (March 2014 – “He

remains off medications for depression and bipolar disorder. His current somewhat

paranoid ideation is concerning. The use of cocaine is also concerning. He was

cautioned against further use of cocaine.”)). The ALJ discussed that Claimant

experienced an increase in symptoms during a substance abuse relapse in early

2014, (R. 16) (citing R. 750, 908, 910), but that once he restarted his medications

and resumed mental health treatment, he was able to move to Nevada for several

months, and his symptoms improved. (R. 16) (citing R. 950, 979).

      The ALJ further noted that throughout much of 2015 and 2016, Claimant was

compliant with his medication and sustained sobriety, and during this time he was

capable of engaging in work activities, (R. 16) (citing R. 979, 983), though at times

in 2015, he presented for emergency care in the context of active substance use or

cocaine binges. (R. 16) (citing R. 954, 987, 1362). Then, in April 2016, Claimant

began a prolonged period of substance use that resulted in the need for emergency

care, intensive outpatient treatment, and inpatient hospitalization. (R. 16) (citing R.

1131-32, 1332, 1334). Further emergency department visits and hospitalizations

followed in 2017, coinciding with his use of illicit substances and/or apparent



                                          44

narcotic seeking behavior. (R. 16) (citing R. 1016, 1171, 1175, 1182). He continued

to report intermittent drug and alcohol use and overuse of prescription medication

in 2017, and additional hospitalizations resulted as a consequence. (R. 17) (citing

R. 1228, 1345-47, 1349-50). However, in August 2017, following a reported two-

month period of abstinence from drugs and alcohol, Claimant’s cognition was

intact and his mental status examination results were within normal limits, aside

from a blunted affect and a somewhat anxious mood. (R. 17) (citing R. 1302).

      In citing and discussing this evidence, the ALJ appropriately considered Dr.

Fuess’s opinion’s consistency with the medical record. 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4) (generally, the more consistent an opinion is with the evidence of

record, the more weight the opinion will be given).           The ALJ, therefore,

appropriately considered the regulatory factors when weighing Dr. Fuess’s opinion

and cited substantial evidence in support of his analysis.

      The ALJ also properly considered treating physician Dr. Abriola’s opinions

regarding Claimant’s functioning. He discussed Dr. Abriola’s June 8, 2011 opinion,

noting that it stated that Claimant, after having abstained from substance abuse,

had some problems applying appropriate coping skills, handling frustration,

interacting appropriately with others in a work environment, and maintaining focus

and concentration, but in most functional areas, he opined that Claimant had slight

or no difficulties.   (R. 18) (citing R. 745- 6.   He also discussed Dr. Abriola’s

November 2011 opinion, in which Dr. Abriola opined that Claimant had serious

problems using coping skills and handling frustration, which had followed a period

of substance abuse. (R. 18) (citing R. 821). Finally, he considered Dr. Abriola’s



                                         45

February 2016 opinion, in which he stated that Plaintiff had no physical limitations

that would affect his ability to sit, stand, walk, lift, carry, or bend, but opined that

Claimant’s mood disorder would cause Claimant difficulty concentrating,

remembering instructions, and handling work pressures. (R. 18) (citing R. 986).

The ALJ gave these opinions great weight. (R. 19). He noted that the opinion

authored by Dr. Abriola in November 2011 stating that Claimant had some obvious

and some serious problems in certain functional areas were authored during a

period of active substance abuse and demonstrated that Claimant would

experience some significant limitations during such periods, as evidenced by

contemporaneous treatment notes. (R. 19) (citing R. 670-72); (R. 16) (citing R. 803-

07; see also R. 721, 830, 834). The ALJ appropriately weighed Dr. Abriola’s 2011

opinions, and they provide further substantial evidence in support of the ALJ’s

determination that substance abuse was material to the finding of disability. See

20 C.F.R. §§ 404.1527(c)(2), (3), (4), 416.927(c)(2), (3), (4).

       With respect to Dr. Abriola’s 2016 opinion, in which he stated that Claimant

had no limitations in sitting, standing, walking, lifting, carrying, or bending, but that

his mood disorder would cause some difficulty concentrating, remembering

instructions, and handling work pressures, the ALJ noted that this opinion was

authored prior to Claimant’s cancer diagnosis and treatment, but was issued

during a period of sobriety. (R. 19) (citing R. 986). The ALJ noted that the opinion

regarding Claimant’s mental limitations was generally consistent with Dr. Fuess’s

opinion that, absent substance use, Claimant had moderate limitations in his ability

to concentrate, persist, and maintain pace and to understand, remember, and apply



                                             46

information. (R. 19) (citing R. 62-63, 986); 20 C.F.R. §§ 404.1517(c)(3), 416.927(c)(3).

Accordingly, the ALJ appropriately incorporated the mental limitations in Dr.

Abriola’s 2016 opinion into the RFC limiting Claimant to simple, routine tasks

involving only occasional changes in work routine and no strict production quotas,

with no interaction with the public and occasional interaction with supervisors and

co-workers. (R. 21, 25).

       Similarly, the ALJ considered the opinion of treating psychologist Dr.

Schroeder, who opined in June 2011 that Claimant had obvious or serious

problems in the ability to maintain activities of daily living. (R. 19) (citing R. 752-

55).   As with Dr. Abriola’s November 2011 opinion, the ALJ noted that Dr.

Schroeder’s opinion was authored during a period of active substance abuse. (R.

19) (citing R. 666-68, 803).    He further noted that the opinion was generally

consistent with Dr. Fuess’s opinion that Claimant experienced increased

limitations during periods of substance abuse. (R. 19); 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4). The ALJ also acknowledged that Dr. Schroeder was a treating source

and that the opinion was within his area of specialty.          (R. 19); 20 C.F.R. §§

404.1527(c)(5), 416.927(c)(5). Dr. Schroeder’s opinion, too, supported the ALJ’s

determination that Claimant was disabled during periods of substance abuse.

       In addition to the medical opinion evidence and the medical records cited

above, the ALJ also noted that Claimant himself had reported during periods of

sobriety that he could independently perform his daily activities, perform

household chores, do yard work, babysit for family members, drive, jog, bike, and

go for long walks in the woods. (R. 25) (citing R. 557 (“I stay busy keeping up the



                                          47

house and helping family and friends. . . . I help my family by volunteering [to] stay

with their kids if they need the help.”), R. 559-62, 563 (“can walk many miles up to

10 miles before I need to rest. I love walking”).

      Thus, the ALJ described evidence of Claimant’s mental functioning during

periods of sobriety that supported his determination that Claimant’s mental

impairments were not disabling during such periods. Claimant’s repeated periods

of work activity during the relevant period are perhaps the most compelling

evidence that during periods of sobriety, he retained the capacity to work. (R. 455-

62) (showing earnings throughout relevant period); R. 893 (Dec. 2012- reported

working two jobs); R. 910 (March 2014 – reported that he had been fired from his

job two weeks after relapsing on crack cocaine, but had obtained a new job to start

in April); R. 914 (July 2014 – reported that he was working); R. 983 (Feb. 2016 –

reported that he was working). Other evidence in the record not specifically noted

includes Claimant’s own statement to Ms. Higgins that he lost a job he liked in 2016

after he relapsed on crack cocaine and alcohol. Claimant has cited no evidence to

contradict the ALJ’s determination.

      2. Substantial Evidence Supports the ALJ’s Physical RFC Determination

      With respect to Claimant’s physical capacity, the ALJ acknowledged

Claimant’s allegations that his cancer treatment in 2017 had caused ongoing

symptoms of fatigue and body pain. (R. 24) (citing R.1102, 1104, 1111, 1325); (R.

25) (citing R. 99, 113). However, the ALJ explained that the record demonstrated

that Claimant’s cancer was treated successfully, and that examination findings and

diagnostic testing did not establish the existence of significant loss of functional



                                          48

capacity. (R. 24) (citing R. 1322 (noted that a PET was scan negative, indicating

remission); (R. 1294, 1389-90). But, because of the ongoing fatigue and body pain,

the ALJ, instead of imposing no physical limitations in the RFC, conservatively

limited Claimant to light work with postural and environmental limitations. (R. 19,

21).   The ALJ explained that the record did not contain diagnostic tests or

examination findings establishing significant loss of functional capacity related to

Claimant’s successful cancer treatment but based on Claimant’s allegations

regarding the effects of his chemotherapy, he limited Claimant to a reduced range

of light work. (R. 25); see also, e.g., (R. 1318) (June 2017 review of systems in which

Claimant reported intermittent fatigue); (R. 1325) (July 2017 appointment note

indicating that Claimant was feeling rundown and achy during chemotherapy). The

ALJ, therefore, adequately explained the basis for the physical RFC finding, and

Claimant has offered no evidence to the contrary. See Poupore v. Astrue, 566 F.3d

303, 306 (2d Cir. 2009) (the Commissioner need not provide evidence of the

claimant’s RFC).

       It is Claimant’s burden to provide evidence establishing that he was

disabled, and that his substance abuse was not material to his disability. Claimant

failed to do so, and substantial evidence supports the ALJ’s determination that,

absent substance abuse, Claimant was capable of the level of work activity

described in the RFC, and that substance abuse was material to his disability,

resulting in a finding of no disability under the Social Security Act.

                                  V.    Conclusion

       For the foregoing reasons, Claimant’s Motion for Order Reversing the

Decision of the Commissioner is DENIED and the Commissioner’s Motion for Order
                                          49

Affirming the Commissioner’s Decision is GRANTED. The Clerk is directed to close

this case.



                                            IT IS SO ORDERED.

                                                         Vanessa Bryant
                                                         2019.09.09 15:36:54
                                                         -04'00'
                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: September 9, 2019.

                                        




                                       50

